DETAILED ACTION
In response to remarks filed 12/18/2020
Status of Claims
Claims 1-3 and 5-16 are currently pending;
Claim 1 is currently amended;
Claims 2-3 and 5-16 were previously presented;
Claims 17-19 have been cancelled;
Claims 1-3 and 5-16 are rejected herein.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungureanu et al. (NPL: “Possible measures of taking over dynamic control of seismic actions applicable to urban utility systems, seismic waves deflection/damping using metamaterials”) in view of Kakimoto et al. (JPH 4-155018).

As to claim 2 and 5-6, Ungureanu et al. discloses wherien the material forming the columns has a higher density than the regolith, is at least 1.1 times as dense as the regolth, wherien the Young Modulus of the material forming the columns is at least 10 times higher than the Young’s Modulus of the regolith (e.g. concrete pillars; figure 10). 
As to claim 7, Ungureanu discloses wherein the columns are positioned periodically or near periodically in the seismic wave shield (figure 10). 
As to claim 8, Ungureanu as modified discloses wherien the columns are embedded in the bedrock (see claim 1 rejection). Ungureanu discloses the invention substantially as claimed. However, Ungureanu is silent about wherein columns are embedded in the bedrock by mor than 
As to claim 9, Ungureanu discloses wherein the total volume of the columns is at least 15% of the volume of the seismic wave shield (figure 10). 
As to claim 10, Ungureanu discloses wherein the columns are positioned on points surrounding the perimeter of a building (figure 10). Ungureanu discloses the invention substantially as claimed. However, Ungurenau does not explicitly teach wherein the columns are positioned on points of a hexagonal, or other Bravais, lattice. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to positioned the columns as claimed, since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
As to claim 11, Ungureanu discloses wherein a width of the shield in a direction of waves to be blocked is greater than two rows of columns (figure 10).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ungureanu et al. (NPL: “Possible measures of taking over dynamic control of seismic actions applicable to urban utility systems, seismic waves deflection/damping using metamaterials”) in view of Kakimoto et al. (JPH 4-155018) and Imamura (JP 2008223302).
As to claim 12, Ungureanu discloses the invention substantially as claimed. However, Ungureanu silent about wherein a plate is attached at a first end of the plate to a first column of the shield, the plate further being attached at a second end of the plate to a second column of the shield. Imamura teaches a similar seismic wave shield (figure 2) comprising a set of columns (7) including a plate (12 figure 4 or 8 figure 2) attached at a first end of the plate to a first column of the shield, the plate further being attached at a second end of the plate to 
As to claims 13 and 14, Ungureanu discloses wherien at least one of the columns comprises concrete (figure 10b). Ungureanu discloses the invention substantially as claimed. However, Ungureanu silent does not explicitly teach the columns comprising steel and concrete, however, Examiner takes Official Notice that it is old and well known in the art of piles to use conventional materials such as concrete and steel, to reinforce the column. Therefore, one skilled in the art would have known to use steel and concrete for the columns.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument that “The office action acknowledges that Ungureanu fails to disclose "columns ... embedded in regolith and in contact with and clamped to bedrock to form a stop band with a zero, or a near zero, lower frequency limit". The office action does not mention that claim 1 is further novel over Ungureanu, as mentioned in our prior response, in that Ungureanu also fails to disclose "A seismic wave shield for blocking seismic waves", as is also required by claim 1. Rather than teaching a seismic wave shield "for blocking seismic waves", Ungureanu instead discloses a "seismic wave damper" which merely dampens/attenuates the amplitude of any incoming seismic waves into an evanescent wave (e.g. lines spanning pages 190 and 191 in Ungureanu). Ungureanu explains, for example, at lines 7 to 14 on page 191: "They propose a metamaterial that acts as a damper converting the destructive seismic wave in an evanescent wave using the imaginary speed of the wave stopping band. It was proposed the execution of a seismic wave damper introducing some resonators in the soil around the protected objective. The amplitude of the seismic wave which passed these resonators, with the role of wave guide, is exponentially decreased by the . 
In response to Applicant’s argument that “In other words, the "sheet pile wall 3" is merely an earthquake-resistant reinforcement for the foundations of the building 1 in order for it to withstand an earthquake, and is therefore not a seismic wave shield for blocking seismic waves, as is required by claim 1. Thus, contrary to the office action's assertion, Kakimoto does not teach a seismic wave shield. There is no teaching or disclosure in Kakimoto that the pile wall 3 is a shield of any sort, much less is a shield that can actually block seismic waves. The term "shield" does not appear anywhere in Kakimoto, and the purpose of the pile wall 3 is descried on page 1 as being: to reduce a burden on foundation piles and improve the earthquake-resistance of the property. Kakimoto even teaches away from the claimed invention by teaching the pile wall 3 instead withstands the seismic waves it encounters from an earthquake (see page 3 in Kakimoto: "it is possible to suppress the influence from the outer ground due to, for example, an earthquake, It is possible to stabilize the construction ground"). For this reason, Kakimoto is no more relevant to the claimed invention than Ungureanu, and a person of ordinary skill reading Ungureanu would not be motivated to look towards the teachings of . A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that “only the long steel piles extend into the regolith and are embedded in the bedrock…in Kakimoto it is disclosed that the pile wall 3 is made of a continuous connection of steel piles… Kakimoto form a single row and this single row is continuously connected together… This in contrast to both Ungureanu and the claimed invention, where there are at least two rows of columns which are spaced apart from each other… For this reason, a person of ordinary skill could not simply combine the teachings of Ungureanu and Kakimoto, without either i) using a significant degree of inventive skill not possessed by the person of ordinary skill, or ii) using impermissible hindsight.” – Examiner respectfully disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case Ungureanu discloses the claimed invention, except for the 
In response to Applicant’s argument that “Ungureanu teaches away from the claimed invention by teaching a "seismic wave damper" that does not actually block the incoming seismic waves, but instead dampens/attenuates the amplitude of any incoming seismic waves by allowing them (to at least partially) penetrate through the shield (e.g. "seismic wave dispersion 6" shown in Fig. 11 in Ungureanu) in order to convert them into evanescent waves (see discussion in lines spanning pages 190 and 191 in Ungureanu).” – Examiner respectfully disagrees. Ungureanu teaches the device proposed is a cylindrical capsulated wave guide which creates a stop band of seismic wave (page 190). Therefore, Ungureanu teaches a shield capable of blocking and/or damping seismic waves.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIB A OQUENDO/Primary Examiner, Art Unit 3678